Citation Nr: 0413462	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  03-24 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to non-service-connected burial benefits.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to January 
1946.  The appellant is a surviving daughter of the veteran.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in October 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.


FINDINGS OF FACT

The appellant is presumed to have received notification from 
VA to reapply for the allowance at any time with two years 
from the date of the veteran's burial; she did not submit the 
information required for a completed claim for reimbursement 
for the burial and funeral expenses within two years of the 
veteran's permanent burial.


CONCLUSION OF LAW

The appellant did not timely file a claim for non-service-
connected burial benefits. 38 U.S.C.A. §§ 2302, 2304 (West 
2002); 38 C.F.R. §§ 3.1600, 3.1601 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  These new 
provisions redefine the obligations of VA with respect to the 
duty to assist and include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103.  The Board concludes 
that the discussions in the July 1999 decision sent to her 
adequately informed her of the information and evidence 
needed to substantiate her claim and complied with VA's 
notification requirements.  Specifically, she was requested 
to reapply for the benefits sought within two years of the 
veteran's burial or cremation, with a receipted funeral bill 
showing the name of the person for whom the services were 
performed and the name of the person who paid the funeral 
bill, as well as whether the bill was paid in full or the 
amount of the remaining balance.  The appellant also was 
notified of her appellate rights with respect to the RO's 
determination that the funeral director was the current 
proper claimant because RO record showed the burial expenses 
were unpaid.  As the appellant was informed by RO letter in 
October 2002 and in a Statement of the Case dated in July 
2003, time has elapsed for responding to the July 1999 RO 
letter and her claim shall be denied for failure to file a 
timely completed claim.  The appellant clearly understood the 
rationale of the October 2002 decision, as her response has 
to been to deny ever having received the July 1999 letter 
informing her of the information and evidence needed to 
substantiate her claim.  In sum, the appellant was notified 
and aware of the evidence needed to substantiate her claim 
and the avenues through which she might obtain such evidence, 
and of the allocation of responsibilities between herself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  Prior to enactment of the VCAA, in July 1999, the RO 
attempted to substantiate the appellant's claim by contacting 
the mortuary whose bill the appellant submitted with her 
initial application.  However, upon doing so, the RO 
discovered the appellant's initial application, in May 1999,   
to be inaccurate.  In the application, the appellant 
indicated that she had paid the expenses for which she 
claimed reimbursement in full out of her own funds.  The 
funeral home, by contrast, indicated that there was still a 
substantial outstanding balance for the bill.  Thus, the RO 
sent to the appellant the July 1999 letter describing the 
time period (within two years of the veteran's burial) and 
type of evidence required to complete her claim.  In sum, 
under the very specific facts of this case, the Board finds 
that the notification and assistance requirements of the VCAA 
were met, prior to enactment of the VCAA.

VCAA recognizes certain circumstances where VA will refrain 
from or discontinue providing assistance.  Circumstances in 
which VA will refrain from or discontinue providing 
assistance in obtaining evidence include, but are not limited 
to, the claimant's ineligibility for the benefit sought 
because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (codified as amended at 38 
C.F.R § 3.159(d)) (emphasis added).  No other development is 
warranted in this case because the law, and not the evidence, 
is dispositive.  VA is not required to provide assistance if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2) 
(West 2002).  Therefore, any deficiency in notice to the 
appellant as to the duty to assist, including the respective 
responsibilities of the parties for securing evidence, is 
harmless, non-prejudicial error.  See Valiao v. Principi, 17 
Vet. App. 229 (2003).  

The Board is also cognizant of Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), wherein the Court recently held that a VCAA 
notice must be provided to a claimant before the " initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  The Court also held that 
the duty to notify provisions required VA to request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  

Any error in the sequence of events is not shown to have any 
effect on this case or to cause injury to the claimant.   The 
enactment of the VCAA has no material effect on adjudication 
of the claim currently before the Board.  The law, not the 
evidence, controls the outcome of this appeal (see Sabonis v. 
Brown, 6 Vet. App. 426 (1994)).  In Dela Cruz v. Principi, 
15 Vet. App. 143 (2001), the Court held that the enactment of 
the VCAA does not affect matters on appeal when the question 
is one limited to statutory interpretation.  See also Manning 
v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 
16 Vet. App. 129 (2002) (the veteran did not serve on active 
duty during a period of war and was not eligible for 
nonservice-connected pension benefits; because the law as 
mandated by statute, and not the evidence, is dispositive of 
the claim, the VCAA is not applicable).  

Moreover, in May 2004, the appellant wrote to VA that "I 
have no new evidence to send to you and do not wish to take 
any of the optional steps regarding this case.  I feel that 
all the information I have mailed to the Department of 
Veterans Affairs was sufficient enough to make my claim."  

Taking these factors into consideration, there is no 
indication that there is any prejudice to the appellant by 
the order of the events in this case, further expending of 
the VA's resources is not warranted and there is no prejudice 
to the appellant in proceeding to consider the claim.  
Bernard v. Brown,4 Vet. app. 384 (1993).

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  The 
Federal Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  However, the recently enacted Veterans Benefits 
Act of 2003 permits VA to adjudicate a claim within a year of 
receipt of the claim.  The provision is retroactive to the 
date of the VCAA, November 9, 2000.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108- 183, § 707(b), 117 Stat. 2651, 
2673) (Dec. 2003).

Background

In May 1999, the RO received an application for burial 
benefits from the appellant.  The appellant indicated that 
the total expenses of the burial, funeral, transportation and 
burial plot were $5758.42.  She further indicated that she 
had paid  $5758.42 in full, and that the payment was from her 
funds.  She submitted documentation verifying these expenses 
with her application, but the documentation was insufficient 
to verify that she had paid the expenses in full out of her 
own funds.  All funeral services, to include burial, were 
indicated to have been rendered in early April 1999.

In June 1999, the RO sent to the appellant a letter 
indicating that action on her clam may be delayed due to the 
great number of claims before the RO.  She acknowledges 
having received this letter.  The letter includes toll-free 
phone number at which she could contact VA if she had any 
questions or wanted to receive free help with her claim.

On July 8, 1999, the RO contacted the mortuary whose bill the 
appellant had submitted.  The mortuary informed the RO by 
telephone that the bill had an outstanding balance of 
$2145.58.  

On July 22, 1999, the RO sent the appellant a letter 
indicating that its records showed burial expenses to be 
unpaid and that therefore the funeral director, not her, was 
the proper claimant.  She was advised that if she paid these 
expenses, she could use an enclosed form to reapply for the 
allowance at any time with two years from the date of 
permanent burial or cremation.  She was informed that the 
form must be accompanied by a receipted funeral bill showing 
the name of the person for whom the services were performed 
and the name of the person who paid the funeral bill.  She 
was further informed that the bill should also state whether 
it was paid in full or the amount of the remaining balance.  
She was provided a toll-free phone number at which she could 
ask questions or receive free help with her claim.

The RO next heard from the appellant in September 2002.  She 
wrote that she had applied for burial benefits "and received 
the enclosed letter dated June 28, 1999 and have not heard 
anything since."  With the letter she submitted the June 
1999 RO letter, and a statement from the mortuary, 
purportedly dated July 10, 1999, indicating the total 
payments received as of July 10, 1999, to be $4491.17, and 
indicating the bill to have been paid in full as of July 10, 
1999. 

In October 2002, the RO sent to the appellant a letter 
indicating that her claim had been disallowed on July 22, 
1999, and the basis for that denial.  She was informed that 
the disallowance letter was sent to her current address and 
that the RO had no evidence that she did not received the 
letter.  The RO enclosed a copy of the July 22, 1999, 
disallowance letter, and informed her that it never received 
a response to the disallowance letter.  She was informed that 
her current claim was denied as VA did not receive a response 
from her within the two-year statutory time limit.

In October 2002, the RO received the appellant's notice of 
disagreement.  Her pivotal contention was that she never 
received the RO's July 22, 1999, letter, denying her claim 
and informing her of the time limits for submitting necessary 
supporting evidence to establish entitlement to burial 
benefits.  Along with the letter she submitted a bill from 
the mortuary dated April 30, 2000, indicating that at that 
time she had a balance due of $2,145.58.   She contended that 
she had not known of the balance due until over a year after 
the funeral, on April 30, 2000, and had paid it in full 
"since."  She did not indicate when the bill was paid in 
full.   In addition, she submitted a new statement from the 
mortuary, dated July 10, 2002, indicating her account with 
the mortuary was paid in full in the amount of $4,491.17 as 
of July 10, 2002.  There was no indication who paid the bill 
or the date upon which payment or payments were received. 

Law and Regulations

If a veteran's death is not service connected, a burial 
allowance and/or plot or interment allowance may be paid 
provided certain criteria are met.  38 U.S.C.A. § 2302(a) 
(West 2002); 38 C.F.R. § 3.1600(b), (f) (2003).  Claims for 
reimbursement or direct payment of burial expenses under 38 
C.F.R. § 3.1600(b) and plot or internment allowance under 38 
C.F.R. § 3.1600(f) must be received by the VA within two (2) 
years after the permanent burial or cremation of the body. 38 
U.S.C.A. § 2304 (West 2002); 38 C.F.R. § 3.1601 (2003).
 
Analysis

Title 38, United States Code Annotated, Section 5101(a) (West 
2002) and 38 C.F.R. § 3.151(a) (2003) require that a specific 
claim in the form prescribed by VA must be filed in order for 
benefits to be paid or furnished to any individual under the 
laws administered by VA.  The applicable laws and regulations 
clearly make it the appellant's responsibility to initiate a 
claim for burial benefits if she seeks such benefits.  The 
plain language of 38 U.S.C.A. § 2304 providing for burial 
benefits specifically requires applications for payments 
under 38 U.S.C.A. § 2302 to be filed, and 38 C.F.R. § 
3.1601(a) requires claims for reimbursement or direct payment 
of burial and funeral expenses under 38 C.F.R. § 3.1600(b) to 
be received by VA

In the present case, the appellant indicated in her 
application received in May 1999 that she had paid the 
veteran's burial and funeral expenses of $5758.42 in full.  
In July 1999, upon contacting the mortuary, the RO found this 
not to be true - there was an outstanding balance of 
$2,145.58 on the account.  Accordingly, on July 22, 1999, the 
RO sent the appellant a letter denying her claim and 
indicating that its records showed the burial expenses to be 
unpaid.  

The appellant claims not to have received the July 22, 1999, 
letter.  The Board declines to find the appellant to be 
credible in making this assertion for several reasons.  
First, the May 1999 application indicating that she had paid 
the funeral expense in full, which turned out not to be true, 
reduces her credibility.  Second, in September 2002, she 
submitted a document purportedly dated July 10, 1999, 
indicating that her account with the mortuary was paid in 
full as of July 10, 1999; while later in October 2002 she 
submitted a document from the same mortuary dated April 30, 
2000, indicating an outstanding balance of $2,145.58, along 
with a document purportedly dated July 10, 2002, indicating 
the account to have been paid in full as of July 10, 2002.  
Obviously, then, the document dated July 10, 1999, indicating 
that she had paid the expenses in full as of that date, is 
incorrect.  That is, if there was an outstanding balance on 
the bill to the mortuary of $2,145.58, as ascertained by the 
RO on July 8, 1999, and a still-outstanding balance of 
$2,145.58 on April 30, 2000, as indicated by the mortuary 
bill for $2,145.58 of that date, the document received by the 
RO and dated July 10, 1999, indicating the balance to have 
been paid in full as of that date, is incorrect and 
misleading. 

Moreover, the July 10, 2002, invoice (submitted in October 
2002), indicating the bill to have been paid in full as of 
July 10, 2002, creates the appearance of an intentional 
covering of the tracks in October 2002, as the appellant 
realized that the July 10, 1999, invoice she had submitted 
(in September 2002) indicating the bill to be paid in full 
was not reconcilable with the April 30, 2000, mortuary bill 
(submitted in October 2002) indicating an outstanding balance 
of $2,145.58.  Between the incorrect information on her 
initial application and the irreconcilable contradictions in 
the documentary evidence received in September and October 
2002, her credibility is greatly reduced.  

The Board finds no credible evidence to support the 
appellant's claim.  The documents she has submitted 
contradict one another and her initial application was 
incorrect.  There is no credible documentation to show when 
the bills were paid, and no clear documentary evidence, 
credible or not, to show by whom they were paid.  In any 
event, there is no evidence in the record that the July 22, 
1999 RO letter advising the appellant that if she paid the 
burial expenses in question, she could use an enclosed form 
to reapply for the allowance at any time with two years from 
the date of permanent burial or cremation, was returned by 
the United States Postal Service, nor is there any indication 
that the appellant has changed her address.  Thus, the 
appellant is presumed to have received the appropriate 
notification.  See Saylock v. Derwinski, 3 Vet. App. 394, 395 
(1992) (quoting United States v. Chemical Foundation, Inc., 
272 U.S. 1, 14-15, 47 S.Ct. 1, 6, 71 L.Ed. 131 (1926)); see 
also Warfield v. Gober, 10 Vet. App. 483 (1997); YT v. Brown, 
9 Vet. App. 195, 199 (1996).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in a case where the law is dispositive 
of the claim, the claim should be denied because of lack of 
legal merit under the law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994). The 2-year statutory deadline for submitting a 
completed application has passed, and the necessary evidence 
has not been received.  Accordingly, non-service-connected 
burial benefits are not warranted in this case. 38 U.S.C.A. 
§§ 2302, 2304 (West 2002); 38 C.F.R. §§ 3.1600, 3.1601 
(2003).  









ORDER

The appellant not having timely filed a claim for non-
service-connected burial benefits, the appeal is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



